Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-14-2002

Grayson v. Mayview State Hosp
Precedential or Non-Precedential: Precedential

Docket No. 99-3980




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Grayson v. Mayview State Hosp" (2002). 2002 Decisions. Paper 360.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/360


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                      ____________________

                            No. 99-3980
                          _______________

                          NORMAN GRAYSON,

                                                 Appellant

                                  v.

    MAYVIEW STATE HOSPITAL; ALLEGHENY COUNTY JAIL; CAMP HILL
                             PRISON

                   *United States of America,

                                            Intervenor

            *(Pursuant to Court Order dated 4/4/01)
                        ________________

        On Appeal from the United States District Court
            for the Western District of Pennsylvania
                 (D.C. Civil Action No. 99-479)
          District Judge: Honorable Gary L. Lancaster
                        ________________

                       Argued: April 6, 2001

      Before: SCIRICA, AMBRO and GIBSON, Circuit Judges**


                       (Filed: June 7, 2002)


                 ORDER    AMENDING   SLIP   OPINION

AMBRO, Circuit Judge

          It is now ordered that the Slip Opinion in the above case filed June 7, 2002,
be amended as follows:

          On Page 6, paragraph 2, line 11, replace the word "Oklahoma" with the
word "Brown", so that the full cite reads: See Bd. Of County Comm’rs of Bryan County v.
Brown, 520 U.S. 397, 404 (1997);

          and,

          On page 14, footnote 16, line 7, delete "S14408-01, *" so that the cite
reads: Lopez, 203 F.3d at 1130 n.11 (citing 141 Cong. Rec. S14414 (1995) (emphasis
added)).

                                By the Court,

                                /s/ Thomas L. Ambro
                                Circuit Judge
Dated:   June 14, 2002